United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2953
                        ___________________________

                                  Robert Saterdalen

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                           James Spencer; David Rikhus

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: May 16, 2013
                               Filed: August 5, 2013
                                  ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

WOLLMAN, Circuit Judge.

      Robert Saterdalen brought suit under 42 U.S.C. § 1983, alleging that detective
David Rikhus submitted a false statement of probable cause to secure a warrant for
Saterdalen’s arrest and that assistant county attorney James Spencer approved the
warrant application even though it lacked probable cause. The complaint alleged that
the subsequent arrest and detention violated Saterdalen’s constitutional rights. The
district court1 granted Rikhus and Spencer’s motion for judgment on the pleadings,
holding that both officials were immune from suit. We affirm.

                                   I. Background

       In February 2010, Saterdalen was a registered level III predatory offender
subject to the reporting requirements of Minnesota Statutes § 243.166. Saterdalen
was required to report his primary address and any secondary addresses located in
Minnesota. Minn. Stat. § 243.166, subdiv. 4a(a)(1)-(2). At that time, Saterdalen had
an ownership interest in a property located at 286 Guzman Crescent, Belize City,
Belize. According to Saterdalen, he “would occasionally stay there when not staying
at his primary address in Minnesota.” He had not registered or reported the Belize
address.

       Rikhus sought a warrant for Saterdalen’s arrest, alleging that Saterdalen had
knowingly violated the state registration requirements or intentionally provided false
information, in violation of Minnesota Statutes § 243.166, subdivision 5(a). In the
statement of probable cause, Rikhus stated that he had been contacted by a special
agent from the Bureau of Criminal Apprehension (BCA) predatory offender unit, who
reported that Saterdalen had been taken into custody in Belize City for suspected
criminal activity. The special agent forwarded to Rikhus a written statement by
Saterdalen, wherein he “acknowledged that he bought a house in Belize City
approximately 6 years ago and he spends his winter there.” The statement of
probable cause further provided,

      At no time has Saterdalen disclosed that he owns any property there and
      that this is his residence while he is in South America. By not providing
      this address in Belize, Saterdalen is in violation of his registration

      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.

                                         -2-
      requirements in that the BCA cannot mail a verification form to
      Saterdalen.

Rikhus signed the arrest warrant complaint under oath and before a notary public.

       Spencer also signed the complaint, stating “[b]eing authorized to prosecute the
offense charged, I approve this complaint.” An Olmsted County district judge issued
the arrest warrant on February 25, 2010, finding that “the above sworn facts”
established probable cause for Saterdalen’s arrest. Saterdalen was then arrested in
Belize City and thereafter transported to Texas, where he was handcuffed, shackled,
and transported by van to Olmsted County jail in Minnesota. Saterdalen’s bail was
set at $1 million.

       On August 31, 2010, the chief deputy county attorney dismissed the complaint
against Saterdalen for lack of probable cause, stating, “There is insufficient evidence
for the State to prove its case beyond a reasonable doubt. [Saterdalen] was not
obligated by Minnesota law to register a secondary address located outside the State
of Minnesota.”

       Saterdalen’s complaint alleged “that the Defendants did a malicious
prosecution, resulting in an unreasonable seizure and unlawful detention of
[Saterdalen], violating his rights under the Fourth and Fourteenth Amendments to the
United States Constitution.” Compl. ¶ 2. After Rikhus and Spencer answered the
complaint, the district court ordered Saterdalen to file a reply, which he did. See Fed.
R. Civ. P. 7(a)(7) (allowing a reply to an answer if the court orders one). Saterdalen
attached as exhibits to his reply the arrest warrant complaint and its dismissal. The
district court granted judgment on the pleadings, holding that Rikhus was entitled to
qualified immunity and Spencer was entitled to absolute immunity.




                                          -3-
                                     II. Discussion

      We review de novo the district court’s grant of judgment on the pleadings,
applying the same standard of review as we apply to a dismissal under Federal Rule
of Civil Procedure 12(b)(6). Gallagher v. City of Clayton, 699 F.3d 1013, 1016 (8th
Cir. 2012). We accept the plaintiff’s factual allegations as true and construe all
reasonable inferences in favor of the plaintiff. Id. While courts generally may not
consider materials outside the pleadings in deciding whether to grant a motion for
judgment on the pleadings, courts may consider “some public records, materials that
do not contradict the complaint, or materials that are ‘necessarily embraced by the
pleadings.’” Noble Sys. Corp. v. Alorica Cent., LLC, 543 F.3d 978, 982 (8th Cir.
2008) (quoting Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir.
1999)).

                               A. Qualified Immunity

        Saterdalen argues that Rikhus is not entitled to qualified immunity. Qualified
immunity shields government officials from liability and the burdens of litigation in
a § 1983 suit unless the official’s conduct violates a clearly established constitutional
or statutory right of which a reasonable person would have known. Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982); Brown v. City of Golden Valley, 574 F.3d 491,
495 (8th Cir. 2009). The question of qualified immunity thus “generally turns on the
‘objective legal reasonableness’ of the [official’s] action, assessed in light of the legal
rules that were ‘clearly established’ at the time it was taken.” Anderson v. Creighton,
483 U.S. 635, 639 (1987) (internal citations omitted) (quoting Harlow, 457 U.S. at
819, 818).

      “The Fourth Amendment right of citizens not to be arrested without probable
cause is indeed clearly established.” Kuehl v. Burtis, 173 F.3d 646, 649 (8th Cir.
1999). Where the alleged constitutional violation involves an arrest pursuant to a

                                           -4-
warrant, “the fact that a neutral magistrate has issued a warrant is the clearest
indication that the officers acted in an objectively reasonable manner[.]”
Messerschmidt v. Millender, 132 S. Ct. 1235, 1245 (2012). That a warrant has
issued, however, is not dispositive because “it is possible that a magistrate, working
under docket pressures, will fail to perform as a magistrate should.” Malley v.
Briggs, 475 U.S. 335, 345-46 (1986). Accordingly, a civil rights suit against an
officer who applied for a warrant may be maintained if “on an objective basis, it is
obvious that no reasonably competent officer would have concluded that a warrant
should issue[.]” Id. at 341.

       As set forth above, Minnesota law requires that a level III predatory offender
report his primary address and any “secondary addresses in Minnesota, including all
addresses used for residential or recreational purposes.” Minn. Stat. § 243.166,
subdiv. 4a(a)(1)-(2). Saterdalen was not required to report his Belize address as a
secondary address because it was not located in Minnesota. Accordingly, the
question becomes whether no reasonably competent officer would have concluded
that Saterdalen was required to report his Belize address as a primary address.

      Minnesota’s reporting statute defines “primary address” as “the mailing address
of the person’s dwelling.” Id. § 243.166, subdiv. 1a(g). “‘Dwelling’ means the
building where the person lives under a formal or informal agreement to do so.” Id.
§ 243.166, subdiv. 1a(c). At the time Rikhus sought the arrest warrant, Minnesota
courts had not interpreted whether the term “primary address” would include the
mailing address of an out-of-state building where a person lives for months at a time.

       We conclude that Rikhus is entitled to qualified immunity from suit.
According to Rikhus’s statement of probable cause, he had received information that
Saterdalen spent his winters in Belize in a house that he had owned for approximately
six years. In light of the facts known to Rikhus when he applied for the warrant and
the ambiguity of the statutory language, we cannot say that no reasonably competent

                                         -5-
officer would have applied for an arrest warrant. Stated differently, the belief that
probable cause existed to arrest Saterdalen for failing to register his Belize address
as his primary address—even if that belief was mistaken—was objectively
reasonable. See Malley, 475 U.S. at 344-45 (“Only where the warrant application is
so lacking in indicia of probable cause as to render official belief in its existence
unreasonable, will the shield of immunity be lost.” (internal citation omitted));
Amrine v. Brooks, 522 F.3d 823, 832 (8th Cir. 2008) (“Officers may also be entitled
to qualified immunity if they arrest a suspect under the mistaken belief that they have
probable cause to do so, provided that the mistake is objectively reasonable.”).

        Saterdalen argues that minimal further investigation by Rikhus would have
revealed that Saterdalen had met his reporting requirements. See Kuehl, 173 F.3d at
650-51 (holding that an officer was not entitled to qualified immunity from suit when
a “minimal further investigation” would have exonerated the suspect). According to
his appellate brief, Saterdalen regularly reported his primary address in Minnesota by
returning verification forms and likewise reported where he traveled by sending
postcards to Rikhus. Had those facts been known, the argument goes, no reasonably
competent officer would have applied for a warrant. Saterdalen thus does not dispute
the factual allegations in the arrest warrant complaint—including the fact that he had
not reported the Belize address—but instead contends that the additional information
would have indicated that he had complied with the statute. While arguably “[t]he
most reasonable interpretation of the statute is that the Belize Address was not a
primary address because Saterdalen still had a Minnesota address to which he planned
to return each year,” D. Ct. Order of July 13, 2012, at 20, further investigation into
Saterdalen’s reporting practices would not have undermined the objectively
reasonable interpretation of law that the Belize address constituted Saterdalen’s
primary address.




                                         -6-
                               B. Absolute Immunity

       Saterdalen also argues that the district court erred in granting Spencer absolute
immunity from suit. “Prosecutors are absolutely immune from suits for damages
arising out of their official duties in initiating and pursuing criminal prosecutions.”
Williams v. Hartje, 827 F.2d 1203, 1208 (8th Cir. 1987) (citing Imbler v. Pachtman,
424 U.S. 409 (1976)). The defense may be unavailable when a prosecutor performs
functions outside his role as an advocate. Buckley v. Fitzsimmons, 509 U.S. 259, 273
(1993) (explaining that when a prosecutor acts as an administrator or “performs the
investigative functions normally performed by a detective or police officer,” the
prosecutor is not entitled to absolute immunity). Absolute immunity, however, covers
actions taken to initiate a prosecution, “even if those actions are patently improper.”
Williams, 827 F.2d at 1208.

      Saterdalen contends that Spencer is not immune from suit because no probable
cause existed to support the warrant for his arrest. Even if that were true, Spencer is
nonetheless entitled to absolute immunity because his acts in reviewing and
approving the complaint against Saterdalen were taken to initiate the criminal
prosecution.2 See Schenk v. Chavis, 461 F.3d 1043, 1046 (8th Cir. 2006) (“The acts
of preparing, signing, and filing a criminal complaint constitute prosecutorial
functions, as they are advocacy on behalf of the government.” (citing Kalina v.
Fletcher, 522 U.S. 118, 129 (1997)); see also Buckley, 509 U.S. at 274 n.5 (“The
reason that we grant [absolute immunity] for the latter function (malicious
prosecution) is that we have found a common-law tradition of immunity for a
prosecutor’s decision to bring an indictment, whether he has probable cause or not.”
(parenthetical in original)).

      2
       The complaint alleges that Spencer vouched for the truth of Rikhus’s
statement of probable cause when he approved and executed the arrest warrant
complaint. On appeal, Saterdalen does not challenge the district court’s
determination that Spencer did not vouch for the statement of probable cause.

                                          -7-
                      III. Conclusion

The judgment is affirmed.
               ______________________________




                            -8-